Inoeesoll, V. C.
The original bill in this cause was for the foreclosure of a tax title to a large number of tracts of land in Atlantic City, and resulted in the entry of a final decree on July 6th,-1922.
On September 25th, 1923, the defendant Warren W. Hurd filed his petition praying that the “decree'heretofore entered * * * be vacated or opened, to the end that the right of redemption of petitioner be preserved and his interest protected.”
Objection is made that this result cannot be obtained by a petition, but that the petitioner must proceed, if at all, by a bill of review.
Vice-Chancellor Learning, in Boyer v. Boyer, 77 N. J. Eq. 144, states the law -to be:
“After the period for appeal has expired, or after an appeal has been taken and the decree affirmed, the court of chancery cannot entertain a petition to open the decree. Such decree can be challenged only by bill of review.”
I cannot find that this statement • has been criticised nr modified, and it must be accepted as existing law.
The testimony presented would indicate grave doubt of the-giving of proper notices, but without expressing an opinion as to the merits, I will advise an order dismissing the order to show cause, unless within ten days further motions be made.